DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Off ice action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered. 
Response to Arguments
Applicant’s arguments, see pages 15-17, in combination with applicant’s amendments, filed February 1, 2021, with respect to the rejection(s) of claim(s) 11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. (US 2020/0124735).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 11-13 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without generating a plurality of signals in a plurality of locations in a device under test, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
According to paragraph [0024], “the mobile signal generator 108 may determine, based on the plurality of signals 106 generated during movement of the unmanned aerial vehicle or the terrestrial vehicle, points along the location of the DUT 104… the mobile signal generator 108 may trace, based on the determined points along the location of the DUT 104, a layout of the DUT 104”.  Therefore, in order to determine a location of the entirety of the DUT, as claimed, the mobile signal generator must generate a plurality of signals at a plurality of points.
Claims 12-13 are rejected based upon their dependency on claim 11.
Claim 14 recites the essential subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated Huang et al. (US 2020/0124735), hereinafter “Huang”.
Regarding claim 11, Huang discloses a fiber optic cable location system (abstract, Figs. 1, 5) comprising: 
a mobile signal generator (vehicle and vibration source, paragraph [0030]) to 
generate a signal in a vicinity of a device under test (DUT) (optical fiber, paragraphs [0030]-[0031]); 
receive (paragraph [0055]-[0056]), from a signal analyzer that is operatively connected to the DUT to transmit a coherent laser pulse into the DUT (Fig. 5, Distributed optical sensing, inherently uses a coherent laser pulse, paragraph [0005], [0029]) an indication of changes in intensity of reflected light resulting from the transmitted coherent laser pulse (paragraph [0039]) and caused by the signal generated by the mobile signal generator (paragraph [0039]); and 
determine, based on the changes in intensity of the reflected light (paragraph [0039]), a location of an entirety of the DUT (Figs. 1(B), 8(C); paragraphs [0046]-[0047], [0055]-[0056]).
Regarding claim 12, Huang discloses wherein the DUT includes a fiber optic cable.
Regarding claim 13, Huang discloses, wherein the mobile signal generator is to generate the signal that include a sound or a vibration signal.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Huang, as applied to claim 11 above, and further in view of Olsson et al. (US 8264226), hereinafter “Olsson”.
Regarding claim 14, Huang teaches determining, based on a plurality of signals including the signal generated by the mobile signal generator during movement of the vehicle and tracing, based on the determined points along the location of the DUT, a layout of the DUT  (Figs. 1(B), 8(C); paragraphs [0046]-[0047], [0055]-[0056])
But is silent regarding wherein the mobile signal generator is disposed in an unmanned aerial vehicle or a terrestrial vehicle.
However Olsson teaches wherein the mobile signal generator is disposed in an unmanned aerial vehicle or a terrestrial vehicle (Figs. 13, 13, col. 25, lines 13-29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of Huang with the teaching of Olsson by including wherein the mobile signal generator is disposed in an unmanned aerial vehicle or a terrestrial vehicle in order to map out locations that are difficult for human access or in order to have a self-driven vehicle perform the mapping.
Allowable Subject Matter
Claims 1-3, 5-10, 15-17, 19, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The examiner’s reasons for allowance can be found in the Office Action dated November 2, 2020.
The examiner notes that Openiot (KR101899079B1), cited in the IDS, and in the EPO Office Action, does not teach the maximum signal level based on movement of the mobile signal generator towards the DUT
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Openiot (KR101899079B1), cited in the IDS, English translation attached, and in the EPO Office Action, does not teach the maximum signal level based on movement of the mobile signal generator towards the DUT.
Cooper et al. (US 2016/0091465) and Huffman (US 20100302531) each teach mobile signal generators to map a location of unknown fiber optic cables.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877